Exhibit 10.40

NOTE:  The information designated by a bracketed asterisk [*] has been omitted
pursuant to a request for confidential treatment and has been filed separately
with the Securities and Exchange Commission.




AIRLINE SERVICES AGREEMENT

by and between

SKYWEST AIRLINES, INC.

and

MIDWEST AIRLINES, INC.

Dated December 20, 2006

Effective as of January 1, 2007










Table of Contents

Page

ARTICLE I DEFINITIONS

1

1.01

Definitions

1

ARTICLE II PROVISION OF REGIONAL AIRLINE SERVICES

7

2.01

Operation of Scheduled Flights

7

2.02

Use of Designator, YX Identification and Related Matters

7

2.03

Use of Other Designators

8

2.04

Personnel and Dispatch Control

8

2.05

Inventory Management

8

2.06

Passenger Fares

8

2.07

DOT Certification

8

2.08

Compliance With Governmental Regulations

9

2.09

Quality of Service

9

2.10

Service Standards

9

2.11

Service Recovery

9

2.12

Inflight Food, Beverages and Supplies

10

2.13

Exclusivity Arrangements

10

ARTICLE III AIRCRAFT

11

3.01

Use of the Aircraft

11

3.02

Fleet Size and Related Matters

11

ARTICLE IV ANCILLARY ARRANGEMENTS

11

4.01

Coordination with SkyWest

11

4.02

Ground Handling

12

4.03

Facilities

12

4.04

Data Communications

13

4.05

Reservation Services

14

4.06

Ticketing Services and Ticketing Procedures

14

4.07

Baggage Handling Services

15

4.08

Air Cargo Handling Services

15

4.09

Use of COMAT

16

4.10

Slots and Route Authorities

16

4.11

Emergency Response and Family Assistance

17

ARTICLE V REVENUES, PAYMENTS AND SETOFF

17

5.01

Revenues

17

5.02

Payments to SkyWest

17

5.03

Block Hour and Cycle Rates; IOP Program Adjustment

20

5.04

Fixed Costs

20

5.05

Fuel

20

5.06

Pass-Through Expenses

21










5.07

Billing

21

5.08

Performance Levels – Incentives and Penalties

22

5.09

Credit Card Chargebacks

23

5.10

Returned Checks

24

ARTICLE VI REPORTING OBLIGATIONS, AUDITING, INSPECTIONS AND
CONFIDENTIALITY/PUBLICITY  24

6.01

Reporting Obligations

24

6.02

Audits

25

6.03

Inspections

25

6.04

Confidentiality/Publicity

25

ARTICLE VII MIDWEST IDENTIFICATION

25

7.01

Identification License

25

7.02

Designator License

25

7.03

New Identifications

26

7.04

Use of Identification

26

7.05

Quality Control

26

7.06

Reservation of Rights

26

7.07

Ownership

26

7.08

Termination

27

7.09

Bankruptcy

27

ARTICLE VIII TAXES AND FEES

27

8.01

Taxes and Fees

27

8.02

Ticket Taxes and Fees

27

8.03

Property Tax, Fuel Tax, and Sales and Use Tax Compliance

28

ARTICLE IX LIABILITY, INDEMNIFICATION AND INSURANCE

29

9.01

Independent Contractor

29

9.02

Indemnification

29

9.03

Insurance

30

ARTICLE X TERM AND TERMINATION

32

10.01

Term

32

10.02

Termination Upon Certain Events

32

10.03

Termination by Midwest

33

ARTICLE XI MISCELLANEOUS

34

11.01

Limitation on Performance

34

11.02

Mutual Cooperation

34

11.03

Representations and Warranties

34

11.04

Assignment

34

11.05

Guaranties

34

11.06

Equity Investment

34

11.07

Governing Law and Venue

34

11.08

Interline and Other Agreements

35





ii




11.09

Employee Nonsolicitation

35

11.10

Notices

35

11.11

Parties

36

11.12

Counterparts

36

11.13

Severability

36

11.14

Captions, Section Headings and Table of Contents

36

11.15

Availability of Equitable Remedies; Procedures

36

11.16

Exhibits

37

11.17

Integration and Entire Agreement

37

11.18

Relationship of Parties

37








iii




EXHIBITS

Number

Title

5.02(c)(i)

Provisional Payments

5.03(a)

Block Hour Cost Elements

5.03(b)

Cycle Cost Elements

5.04

Fixed Cost Elements

5.06

Pass-Through Expenses

11.09

Key Employee Job Titles





iv




AIRLINE SERVICES AGREEMENT

THIS AIRLINE SERVICES AGREEMENT (this “Agreement”) is dated the 20th day of
December, 2006 and made effective as of the 1st day of January 2007 (the
“Effective Date”), by and between SKYWEST AIRLINES, INC., a Utah corporation
(“SkyWest”), and MIDWEST AIRLINES, INC., a Wisconsin corporation (“Midwest”).

WITNESSETH:

WHEREAS, SkyWest and Midwest desire to make certain arrangements between them
which will enable SkyWest to provide Midwest with commercial regional air
transportation services; and

WHEREAS, SkyWest and Midwest are each willing to perform in the manner and upon
the conditions and terms hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Midwest and SkyWest do hereby agree as follows:

ARTICLE I

DEFINITIONS

1.01

Definitions.  For all purposes of this Agreement, except as otherwise expressly
provided or unless the context otherwise requires:

(1)

the terms as defined in this Article have the meanings assigned to them in this
Article and include the plural as well as the singular;

(2)

all accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles; and

(3)

the words “herein,” “hereof” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular Article, or other
subdivision.

“A/C Months”  means the number of Aircraft in operation on the last day of a
month, adjusted on a pro-rata basis to account for any Aircraft deployed during
such month.

“A/C Months Report”  means the report of A/C Months to be prepared by SkyWest
pursuant to Section 5.02(a)(ii).

“ACARS”  means the Aircraft Communications Addressing and Reporting System which
provides communications between the Aircraft and SkyWest with respect to
operational matters.














“Affiliate”  means, as applied to a Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For purposes of this definition “control” (including, with correlative
meanings, the terms “controlling,” “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities, by contract or
otherwise.

“Aggregate Block Hour Rate”  means the sum of all of the Block Hour Rates for
all of the Block Hour Cost Elements.

“Agreement”  shall have the meaning ascribed to such term in the preamble to
this Agreement.

“Air Cargo”  means air freight, United States mail and small package services
appropriate for the Aircraft.

“Air Cargo Handling Services”  means the Air Cargo handling services to be
performed pursuant to Section 4.08.

“Aircraft”  means the fifteen (15) Bombardier CRJ-200 aircraft described in
Section 3.02(a), plus any additional aircraft added pursuant to Section 3.02(b).
 “Aircraft” shall also be deemed to include the neutrally-painted Bombardier
CRJ-200 aircraft which may be used to provide the Regional Airline Services
pursuant to Section 3.01, below, but only with respect to the calculation of
Block Hours and Cycles and Midwest’s obligation to pay for fuel pursuant to
Section 5.05, below.

“Baggage Handling Services”  means the baggage handling services to be performed
pursuant to Section 4.07.

“Block Hour”  means the period of time (in minutes) beginning when an Aircraft
first moves from the ramp blocks in connection with a Scheduled Flight, a
Non-Scheduled Flight or a Charter Flight and ending when the Aircraft next comes
to a stop at the ramp at any station or other point of termination as recorded
by ACARS or another mutually agreed system, divided by sixty (60).

“Block Hour Cost Element”  means a cost element specified on Exhibit 5.03(a).

“Block Hour Rate”  shall be determined in accordance with Section 5.03(a) and
Exhibit 5.03(a).

“Block Hour Report”  means the report with respect to Block Hours to be
delivered by SkyWest pursuant to Section 5.02(a)(i).

“Care Check”  means the numerical score obtained through Midwest’s existing
 Care Check survey, consistently applied for the Performance Period, or any such
successor program as mutually agreed to between Midwest and SkyWest.





2




“Charter Flights”  means uniquely scheduled revenue passenger flights with a
customized schedule between charter client-requested airports using the Aircraft
(other than Scheduled Flights); provided, however, that the operational
arrangements and the compensation to be received by SkyWest in respect of such
Charter Flights are subject to the same procedures and remuneration as a
Scheduled Flight hereunder, unless otherwise mutually agreed by Midwest and
SkyWest.  To the extent that inflight catering (food and beverage) exceeds that
normally provided for on a Scheduled Flight, the incremental cost and
coordination of the catering will be the sole responsibility of Midwest and/or
the charter client.

“COMAT”  means company material, including but not limited to priority aircraft
maintenance parts.

“Contracted Service Cities”  means those Service Cities at which SkyWest
contracts with a third party for performance of substantially all Ground
Handling Functions and for required facilities, excluding Hub Cities.

“Customer Experience Pulse”  means the numerical score obtained through
Midwest’s existing Customer Experience Pulse survey, consistently applied for
the Performance Period, or any such successor system as mutually agreed to
between Midwest and SkyWest.

“Cycle”  means an actual takeoff and landing of an Aircraft in connection with a
Scheduled Flight, a Non-Scheduled Flight or a Charter Flight.

“Cycle Cost Element”  means a cost element specified on Exhibit 5.03(b).

“Cycle Rate”  shall be determined in accordance with Section 5.03(b) and
Exhibit 5.03(b).

“Cycle Report”  means the report with respect to Cycles to be delivered by
SkyWest pursuant to Section 5.02(a)(i).

“Data Communication Equipment”  shall have the meaning ascribed to such term in
Section 4.04.

“Designator”  means “YX” or such other designator code selected by Midwest from
time to time in its sole discretion to identify Midwest’s own flights.

“Direct Cost”  means Midwest’s or SkyWest’s, as applicable, actual cost for
goods and services without any surcharge for administrative or general overhead
expenses.

“DOT”  means the United States Department of Transportation or any successor to
its functions with respect to the regulation of air transportation.

“DOT Certification”  means any and all certifications and approvals by the DOT,
the FAA and other regulatory agencies required for SkyWest to operate the
Aircraft and to perform pursuant to the terms of this Agreement and all
Governmental Regulations.

“Effective Date”  means the date specified in the preamble to this Agreement.





3




“Excess Fuel Cost”  shall be determined in accordance with Section 5.05(c).

“FAA”  means the Federal Aviation Administration or any successor organization.

“Final Block Hour Payment”  means the payment for Block Hours calculated in
accordance with Section 5.02(c)(ii)(A).

“Final Cycle Payment”  means the payment for Cycles calculated in accordance
with Section 5.02(c)(ii)(B).

“Final Fixed Cost Payment”  means the payment for fixed costs calculated in
accordance with Section 5.02(c)(ii)(C).

“Final Monthly Margin Payment”  means the payment calculated in accordance with
Section 5.02(c)(ii)(D).

“Fixed Cost Element”  means a cost element specified on Exhibit 5.04.

“Fixed Cost Rate”  shall be determined in accordance with Section 5.04 and
Exhibit 5.04.

“Fuel Burn Rate”  means the quotient of (a) the total number of gallons of fuel
burned by the Aircraft, including auxiliary power units, for a month, divided by
(b) the total number of Block Hours for such month.

“GAAP”  means generally accepted accounting practice and principles at the time
prevailing in the United States for companies engaged in businesses similar to
that of SkyWest, consistently applied.

“Governmental Regulations”  means the rules and regulations prescribed by an
airport authority at a Service City or by any local, state or federal unit of
government having authority and jurisdiction to regulate the business and
affairs of an air carrier having DOT Certification, including without
limitation, the DOT and the FAA.

“Ground Handling Functions”  shall have the meaning ascribed to such term in
Section 4.02.

“Hub Cities”  means Milwaukee, Wisconsin (“MKE”), Kansas City, Missouri (“MCI”)
and any other city in the United States where Midwest, together with its
subsidiaries and Midwest Connect Carriers operating under Midwest’s Designator,
operate an average of more than twenty-five (25) departures per day during any
Midwest Schedule Period.

“Identification”  means a trade name, trademark, service mark, graphic, logo,
distinctive color scheme or other trade dress, domain name and/or other
identification or indication of source or origin.

“Initial Term”  shall have the meaning ascribed to such in term in Section
10.01.





4




“IOP Payment”  means the payment for IOP Program Incidents calculated in
accordance with Section 5.03(c).

“IOP Program Incident”  shall mean Midwest’s request that SkyWest cancel one or
more Scheduled Flights as a result of Midwest’s initiation of its Irregular
Operating Procedures Program.

[*]

“Maintenance Facilities”  shall mean the maintenance facilities described in
Section 4.03(c).

“MASK”  shall have the meaning ascribed to such term in Section 2.11(a).

“Midwest”  shall have the meaning ascribed to such term in the preamble to this
Agreement.

“Midwest Connect Carrier”  means an airline operating regional jet and/or
turboprop air transportation services as a Midwest Connect carrier pursuant to
an airline services agreement between such airline and Midwest.

“Midwest Group”  shall have the meaning ascribed to such term in Section 7.07.

“Midwest Guaranty”  means that certain Guaranty executed by Midwest Air Group,
Inc. in favor of SkyWest dated of even date herewith.

“Midwest Schedule Period”  means the planned duration of various time periods
for which Midwest’s flight schedule is for sale in computer reservation systems.

“Midwest Service Cities”  means those Service Cities at which Midwest employees
perform substantially all Ground Handling Functions and Midwest provides
required facilities, or a city at which Midwest has contracted directly with a
third party other than SkyWest to provide those services and facilities.

“Midwest Tickets”  shall have the meaning ascribed to such term in
Section 4.06(a).

“Non-Scheduled Flights”  means all flights using the Aircraft which are not
Scheduled Flights or Charter Flights.

 “Pass-Through Expenses”  means the expenses described on Exhibit 5.06.

“Pass-Through Expense Payment”  means the payment for Pass-Through Expenses
calculated in accordance with Section 5.02(c)(iii)(A).

“Pass-Through Expense Report”  means the report of Pass-Through Expenses to be
prepared by SkyWest pursuant to Sections 5.02(a)(iii) and 5.06.

“Performance Criteria”  shall have the meaning ascribed to such term in
Section 5.08(a).





5




“Performance Period”  means each six (6) month period ending on a June 30 or
December 31 occurring during the term of this Agreement.

“Person”  means an individual, partnership, corporation, business trust, joint
stock company, limited liability company, unincorporated association, joint
venture or other entity of whatever nature.

“Planned Fuel Burn Rate”  means [*] gallons per Block Hour.

“Prohibited Change of Control”  means the acquisition, directly or indirectly,
by any Person or group of Persons reasonably deemed by Midwest to be a major
competitor of Midwest or any of its Affiliates, in any one transaction or a
series of related transactions, of (a) the right to control the direction of the
management and policies of SkyWest, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise, or (b) ownership of
(i) fifty percent (50%) or more of the outstanding equity securities of SkyWest,
or (ii) all or substantially all of the assets of SkyWest.  

“Provisional Block Hour Payment”  means the amount set forth in Section
5.02(c)(i)(A).

“Provisional Cycle Payment”  means the amount set forth in Section
5.02(c)(i)(B).

“Provisional Fixed Cost Payment”  means the amount set forth in Section
5.02(c)(i)(C).

“Provisional Monthly Margin Payment” means the amount set forth in Section
5.02(c)(i)(D)

“Regional Airline Services”  means the provisioning by SkyWest to Midwest of
Scheduled Flights, Non-Scheduled Flights and Charter Flights using the Aircraft
in accordance with this Agreement.

“Renewal Term”  shall have the meaning ascribed to such term in Section 10.01.

“Scheduled Flights”  means revenue passenger flights (other than Charter
Flights) using the Aircraft which, regardless of frequency, are held out to the
public and published in the customary and applicable schedule distribution
systems, such as the Official Airline Guide, or published by Midwest in its own
system timetables.  In addition, Scheduled Flights shall include all regularly
scheduled flights which are not revenue passenger flights as determined by
Midwest in its sole discretion.

“Service Cities”  means those cities identified from time to time by Midwest to
which SkyWest shall provide Regional Airline Services.

“SkyWest”  shall have the meaning ascribed to such term in the preamble to this
Agreement.

“SkyWest Guaranty”  means that certain Guaranty executed by SkyWest, Inc. in
favor of Midwest dated of even date herewith.





6




“SkyWest Identification”  means any Identification selected by SkyWest from time
to time for use in connection with the business of SkyWest.

“SkyWest Service Cities”  means those Service Cities at which SkyWest employees
perform substantially all Ground Handling Functions and SkyWest provides
required facilities.

“TAR”  shall have the meaning ascribed to such term in Section 2.11(a).

“Ticket Taxes and Fees”  means any taxes pursuant to Sections 4261 or 4271 of
the U.S. Internal Revenue Code of 1986, as amended or succeeded, on any amounts
paid by customers for transportation of persons or packages by air, and any
passenger facility charges, airport improvement fees, security fees or charges,
stamp taxes, excise taxes, value-added taxes (in the nature of a sales or use
tax), gross receipts taxes (in the nature of a sales or use tax), U.S. APHIS
user fees, U.S. Customs user fees, U.S. Immigration user fees, and any other
taxes and/or user fees imposed by any domestic or foreign governmental entity,
airport or taxing authority on a per-passenger basis on any amounts paid by
customers for transportation of persons or packages by air.

“Ticketing Services”  means the ticketing services to be performed pursuant to
Section 4.06(a).

“YX Indemnitees”  shall have the meaning ascribed to such term in
Section 8.02(b).

“YX Identification”  means any Identification specifically selected by Midwest
from time to time in its sole discretion for use by SkyWest in connection with
the Regional Airline Services (including without limitation “Midwest Connect” or
any similar name).

ARTICLE II

PROVISION OF REGIONAL AIRLINE SERVICES

2.01

Operation of Scheduled Flights.  Subject to the terms and conditions of this
Agreement, SkyWest shall use the Aircraft to operate Scheduled Flights and
Charter Flights as shall be designated by Midwest from time to time in Midwest’s
sole discretion.  All schedules and aircraft routing for such Scheduled Flights
and all utilization of the Aircraft shall be determined by Midwest from time to
time, in its sole discretion, subject to the reasonable operational constraints
of SkyWest taking into consideration reasonable maintenance, crew training and
Aircraft rotation requirements.  Scheduled block times shall be set in
accordance with Midwest’s standards unless otherwise mutually agreed by Midwest
and SkyWest.  Minimum turn times shall be mutually agreed to by SkyWest and
Midwest and set in conformity with standard industry practices and Aircraft
type.

2.02

Use of Designator, YX Identification and Related Matters.  Subject to the
applicable provisions of Article VII, below, SkyWest shall operate the Scheduled
Flights and Charter Flights provided under this Agreement using the Designator.
 The Scheduled Flights and Charter Flights shall be identified by SkyWest solely
with flight numbers assigned by Midwest.  Subject to the applicable provisions
of this Article II, SkyWest shall use only the YX Identification for the
Aircraft (except as otherwise required by Governmental Regulations), and





7




for all exclusive-use facilities (including Maintenance Facilities), signage,
equipment and advertising, promotional and business materials in any form or
media that are used in connection with the Regional Airline Services, and shall
conform to Midwest standards for logo and brand as determined by Midwest.
 SkyWest shall not use the SkyWest Identification or the Identification of any
other airline for the Aircraft (except as required by Governmental Regulation),
exclusive-use facilities (including Maintenance Facilities), signage, equipment,
uniforms or advertising, promotional or business materials in any form or media
that are used in connection with the Regional Airline Services; provided,
however, nothing in the foregoing prohibition shall preclude SkyWest from using
the SkyWest Identification for general corporate purposes, investor relations,
on crew wings and employee service pins, and for purposes that are not covered
by the foregoing prohibition and do not involve interaction with Midwest
customers or passengers.  Midwest and SkyWest shall agree on the color and
design of all uniforms worn by SkyWest personnel involved in the provision of
the Regional Airline Services.  In the case of joint-use facilities, such as
airport facilities where SkyWest provides ground handling services for Midwest
and another carrier(s), Midwest and SkyWest shall agree on the appropriate use
of YX Identification along with that of the other carrier(s).

2.03

Use of Other Designators.  SkyWest shall not use on the Aircraft the airline
designator, Identification, or any other identifying feature of a foreign or
United States airline other than Midwest, without the express prior written
consent of Midwest, or unless Midwest directs SkyWest to use such other
designator, Identification, or identifying feature.

2.04

Personnel and Dispatch Control.  SkyWest shall be responsible for providing all
crews (flight and cabin) to operate the Scheduled Flights, Non-Scheduled Flights
and any Charter Flights and for all aspects (personnel and other) of dispatch
control, including but not limited to load control.  SkyWest dispatch control
shall maintain frequent communication with Midwest dispatch control, and other
Midwest entities as appropriate, to ensure the safe and timely operation of
flights and to adhere to Midwest customer service standards.

2.05

Inventory Management.  Midwest shall have complete control over all inventory
management functions for all Scheduled Flights and Charter Flights operated
pursuant to this Agreement, including, without limitation, overbooking levels,
discount seat levels, itinerary controls and allocation of seats among the
various fare buckets.  In performing SkyWest’s inventory management, Midwest
shall conform in all material respects to its own procedures and standards,
taking into account the type of Aircraft operated by SkyWest.

2.06

Passenger Fares.  Midwest shall be the sole authority for filing tariffs for
Scheduled Flights operated pursuant to this Agreement, and Midwest shall
establish all passenger fares for Scheduled Flights and rates for Charter
Flights operated pursuant to this Agreement.  All charges for filing of fares or
tariffs for Scheduled Flights operated pursuant to this Agreement shall be paid
by Midwest.

2.07

DOT Certification.  SkyWest has and shall maintain DOT Certification and all
other permits, licenses, certificates and insurance required by governmental
authorities and Article IX hereof to enable SkyWest to perform the services
required by this Agreement.





8




2.08

Compliance With Governmental Regulations.  All flight operations, dispatch
operations and flights and all other operations undertaken by SkyWest pursuant
to this Agreement shall be conducted and operated by SkyWest in strict
compliance with all Governmental Regulations, including, without limitation,
those relating to airport security, the use and transportation of hazardous
materials, flight crew and mechanic qualifications and licensing requirements,
crew training and hours.  All Aircraft shall be operated and maintained by
SkyWest in strict compliance with all Governmental Regulations, SkyWest’s own
operations manuals and maintenance manuals and procedures, and all applicable
equipment manufacturers’ instructions.  At all times, SkyWest shall operate with
the highest standards of care.

2.09

Quality of Service.  Midwest policies, procedures, performance standards and
means of measurement thereof concerning the provision of air passenger and air
cargo services shall be applicable to all services provided by SkyWest under
this Agreement.  SkyWest shall achieve at least the same quality of airline
service provided by Midwest, subject to limitations imposed by the type of
Aircraft used by SkyWest, its route network, the availability of equipment and
facilities at the Service Cities and the performance by Midwest of its
obligations under this Agreement.  SkyWest shall maintain adequate staffing
levels to ensure at least the same level of customer service and operational
efficiency that Midwest achieves; SkyWest shall cooperate with Midwest in any
way necessary or desirable to provide such comparable level of customer service
in connection with the operation of Regional Airline Services; and SkyWest shall
maintain new hire and recurrent training programs for all job descriptions which
are reasonably acceptable to Midwest.

2.10

Service Standards.  [*]

(a)

Minimum Completion Factor.  [*]

(b)

Minimum On Time Reliability.  [*]

(c)

Mishandled Luggage Factor.  [*]

(d)

Customer Complaints Factor.  [*]

(e)

Care Check Score.  [*]

(f)

Customer Experience Pulse.  [*]

(g)

Calculations.  

[*]

2.11

Service Recovery.  

(a)

Passenger Amenities.  SkyWest agrees to provide passenger amenities, including,
without limitation, denied boarding compensation, which Midwest provides under
Rule 245 of the Domestic General Rules No. 1 issued by Airline Tariff Publishing
Co. and ATA Resolution No. 120.20 or pursuant to any similar contractual
arrangement now existing or hereafter in effect or applicable to Midwest.  In
any SkyWest Service City or Contracted Service City, SkyWest agrees (i) to
handle oversold Scheduled Flights and the payment of denied boarding
compensation in accordance with Midwest’s standard policies and procedures, (ii)
to pay the full





9




cost of providing passenger amenities (either directly to the affected
passengers or to Midwest as reimbursement for the amounts paid by Midwest to
such passengers) with the exception of denied boarding compensation resulting
from inventory oversales or other actions of Midwest, and (iii) to report all
denied boarding data to Midwest via both the standard Midwest Ticket Agent
Report (“TAR”) and the standard Midwest Yield Management Flight Close-Out Denied
Boarding Mask (“MASK”).  In any SkyWest Service City or Contracted Service City,
for denied boarding compensation resulting from inventory oversales or the
actions of Midwest, SkyWest will pay the appropriate amount of denied boarding
compensation to the affected passengers and will invoice Midwest for such amount
pursuant to Section 5.07, below.  Any such invoice will include sufficient
detail and supporting documentation to allow Midwest to verify the invoiced
amount.  Notwithstanding the foregoing, SkyWest shall be responsible for any
discrepancy between the TAR and the MASK, and Midwest will invoice SkyWest for
any amounts due based on reconciliation of those two reports.  In Midwest
Service Cities, Midwest will provide all passenger amenities, including but not
limited to baggage delivery, at its sole cost.

(b)

Destination by other Means.  If SkyWest transports a revenue passenger to his or
her destination by another means (bus, train, taxi, etc.) due to a flight
cancellation, Midwest shall reimburse SkyWest for the actual transportation
costs incurred to transport the passenger by such other means.  SkyWest shall
use its best efforts to minimize the transportation of passengers by other means
and the costs associated therewith.  SkyWest must confer with designated Midwest
customer service staff prior to making arrangements of this type.

2.12

Inflight Food, Beverages and Supplies.  Unless otherwise mutually agreed,
Midwest will provide Aircraft catering services and food and beverages for
passengers on Scheduled Flights in accordance with Midwest’s specifications and
directions and at Midwest’s sole cost.  SkyWest shall be solely responsible for
maintaining all licenses necessary for the serving of inflight food and
beverages on Scheduled Flights and for the provision of crew meals.  If so
desired, Midwest will supply crew meals as directed by SkyWest, and shall
invoice to SkyWest the actual cost of the crew meals so supplied.  Midwest shall
furnish SkyWest, at Midwest’s sole cost, adequate supplies of its customary
inflight supplies including, but not limited to, the Midwest inflight magazine,
cups, napkins, pillows, blankets, trash bags, sick sacks, lavatory supplies,
creamers, swizzle sticks and sugar in a form similar to or identical with that
used by Midwest.  SkyWest may be asked to administer Midwest’s buy-on-board meal
program on designated flights.  In this case, SkyWest personnel shall be trained
in all Midwest catering and sales procedures by Midwest and shall utilize all
associated equipment and procedures designated by Midwest for the buy-on-board
meal program.

2.13

Exclusivity Arrangements.  Midwest and SkyWest agree that this Agreement shall
not prevent either party from engaging in other similar arrangements or
agreements with other carriers, except that the Aircraft are for the exclusive
use of Midwest as provided in Section 3.01.  Nothing in this Agreement shall
preclude Midwest from (i) entering into code share, alliance or other commercial
cooperation arrangements with any other airline, or (ii) entering into similar
or other arrangements with other carriers for the provisioning of regional
airline services using Canadair Regional Jets, other regional jets, turboprop
aircraft or any other aircraft to or from the Hub Cities, the same Service
Cities or elsewhere.





10




ARTICLE III

AIRCRAFT

3.01

Use of the Aircraft.  Midwest and SkyWest agree that (a) the Aircraft shall be
used only to provide and/or support the Regional Airline Services contemplated
by this Agreement, (b) the Aircraft shall not be used by SkyWest for any other
purpose without the prior written consent of Midwest, and (c) the Regional
Airline Services shall be provided only using the Aircraft; provided, however,
that SkyWest may, from time to time as maintenance needs may require, use a
neutrally-painted Bombardier CRJ-200 aircraft (which is not an Aircraft for
purposes of this Agreement) to provide Regional Airlines Services hereunder.

3.02

Fleet Size and Related Matters.  

(a)

Initial Fleet Size.  The initial fleet shall consist of fifteen (15) Aircraft,
one of which shall constitute an operational spare.  Midwest and SkyWest shall
mutually agree on the timing and rate of deployment of the initial fleet.  

(b)

Fleet Additions.  Midwest and SkyWest agree that, subject to availability of
aircraft on economic terms acceptable to Midwest and SkyWest, SkyWest will, at
the written request of Midwest, procure, prepare, and put into service up to ten
(10) additional Aircraft on the same terms and conditions as apply to the
initial fleet of fifteen (15) Aircraft.  This obligation shall be applicable
only until the second anniversary of the Effective Date of this Agreement.

(c)

Induction and Termination Costs.  All one-time expenses that are associated with
inducting Aircraft and making them ready for use pursuant to this Agreement
shall be paid one hundred percent (100%) by SkyWest.  [*]  In addition, Midwest
shall reimburse SkyWest for the cost of installing leather seat covers on the
Aircraft.  All return costs and expenses associated with the return of Aircraft
shall be paid one hundred percent (100%) by SkyWest without reimbursement by
Midwest.  Midwest’s obligation to reimburse SkyWest for certain expenses
hereunder is subject to the provisions of Section 5.02(e), below.

ARTICLE IV

ANCILLARY ARRANGEMENTS

4.01

Coordination with SkyWest.  

(a)

Schedules and Timetables.  Midwest shall file and maintain schedules with all
applicable schedule distribution systems for all Scheduled Flights, and such
schedules shall be filed and maintained by Midwest together with the schedules
for its flights.  Midwest shall include and list all Scheduled Flights providing
Regional Airline Services in the schedule publication program of Midwest.
 SkyWest shall conform in all respects to Midwest’s use of electronic schedules,
timetables and contracts of carriage.  Midwest shall include Scheduled Flights
operated by SkyWest in all appropriate flight information systems on which
Midwest flights are listed.





11




(b)

Travel Privileges.  Midwest and SkyWest shall each be entitled to make available
for their respective employees and members of their respective Boards of
Directors, those travel privileges as mutually agreed to by the parties.

4.02

Ground Handling.  Midwest reserves the right to designate the ground handler at
all locations served by SkyWest pursuant to this Agreement.  At cities
designated by Midwest as Midwest Service Cities, Midwest or its designated
contractor shall provide the following functions:  (a) all gate and ticket
counter check-in activities, (b) all passenger enplaning/deplaning services,
including but not limited to sky cap and wheel chair services, (c) aircraft
loading/unloading services, including but not limited to airside busing, (d)
passenger ticketing, (e) aircraft cleaning, including but not limited to
overnight cleaning, (f) jetbridge maintenance (where applicable), (g) janitorial
services, and (h) deicing services (collectively, the “Ground Handling
Functions”) at no charge to SkyWest.  At cities jointly designated by Midwest
and SkyWest as SkyWest Service Cities, SkyWest shall provide the Ground Handling
Functions.  At mutually agreeable Contracted Service Cities, SkyWest shall
provide the Ground Handling Functions utilizing a contract agent.  Should a city
be designated as a SkyWest Service City or a Contracted Service City, Midwest
and SkyWest shall mutually agree on the cost per turn (cycle) and Pass-Through
Expenses that Midwest will pay for the Ground Handling Functions and
Exhibits 5.03(b) and 5.06 shall be amended to reflect the terms of such
agreement.  Midwest shall give as much notice as practicable of the designation
of a SkyWest Service City or a Contracted Service City, but in no event will
such notice be less than ninety (90) days unless mutually agreed.

4.03

Facilities.  

(a)

Hub Cities.  SkyWest will sublease from Midwest airport facilities at the Hub
Cities as set forth in mutually agreeable sublease agreements, at no expense to
SkyWest.  In the event SkyWest requires additional facilities at any of the Hub
Cities caused by the expansion of Regional Airline Services, Midwest shall use
its reasonable efforts to obtain such facilities and provide them to SkyWest at
no charge to SkyWest.  Midwest and SkyWest agree that Midwest may relocate
SkyWest to comparable facilities at the Hub Cities, provided that Midwest pays
SkyWest’s reasonable relocation expenses.

(b)

Service Cities.  At Midwest Service Cities, Midwest shall provide SkyWest with
the Ground Handling Functions pursuant to Section 4.02, above, utilizing
Midwest’s owned and/or leased premises and equipment (including jetbridges where
applicable) located thereon.  Midwest shall cooperate with SkyWest’s efforts to
become a signatory carrier at such airports; provided, however, that if SkyWest
becomes a signatory carrier at any such airport, SkyWest shall vote as directed
by Midwest on any matters submitted to the signatory carriers for a vote.  At
SkyWest Service Cities, SkyWest shall be solely responsible for all of its
facilities and equipment requirements; provided, however, if Midwest owns and/or
leases facilities at a SkyWest Service City and elects to provide Ground
Handling Functions to SkyWest pursuant to Section 4.02, Midwest shall provide
such services utilizing Midwest’s owned and/or leased premises and equipment
(including jetbridges where applicable) located thereon. At a Contracted Service
City, SkyWest shall be solely responsible for all of its facilities and
equipment requirements.  In the event Midwest exercises its right, pursuant to
Section 4.02, to have a Midwest-designated contract agent perform the Ground
Handling Functions in a Contracted





12




Service City, Midwest shall be solely responsible for all facilities and
equipment requirements. Midwest will determine in its sole discretion whether a
jetbridge will be used at all Service Cities.

(c)

Maintenance Facilities.  SkyWest shall provide and be solely responsible for all
maintenance facilities necessary to the provision of Regional Airline Services;
provided, however, that Midwest shall provide a reasonable amount of its present
Milwaukee hangar facilities for use by SkyWest, at no charge to SkyWest.
 Notwithstanding the foregoing, Midwest may, upon one hundred twenty (120) days
written notice to SkyWest, utilize any hangar space provided to SkyWest for any
other purpose, and SkyWest shall make other arrangements as necessary.  To the
extent that SkyWest was utilizing Midwest’s hangar facility in Milwaukee and is
required to make other arrangements pursuant to this paragraph, Midwest and
SkyWest shall mutually agree on an adjustment to the fixed costs in
Section 5.04.

(d)

Landing Fees.  SkyWest shall be responsible for payment of landing fees at all
airports to which it provides Regional Airline Services pursuant to this
Agreement and at all airports to which a Scheduled Flight, Non-Scheduled Flight
or Charter Flight is diverted.  The actual amount of landing fees paid by
SkyWest shall constitute Pass-Through Expenses pursuant to Exhibit 5.06.

(e)

Signage.  Subject to Governmental Regulations, SkyWest shall display at all
ticketing and check-in locations such signage or other forms of advertisement to
identify and promote Midwest’s service as Midwest may specify and as approved by
the relevant airport authority.  All signage utilizing the YX Identification
shall be provided by Midwest at its sole cost, shall be the property of Midwest
and shall be subject to the applicable provisions of Article VII, below.
 SkyWest shall not use the SkyWest Identification on any signage or other forms
of advertisement used to identify or promote the Regional Airline Services
(except as otherwise required by Governmental Regulations).

(f)

Facilities Lease Option.  Notwithstanding anything to the contrary in this
Agreement, Midwest may, at its option, elect to hold the leasehold interest in
any facilities to be used by SkyWest at any new or existing Service City, and in
the event Midwest exercises this option (i) Midwest shall enter into a
facilities lease with the lessor of such facilities, (ii) SkyWest shall utilize
such facilities pursuant to a sub-lease or facilities use agreement with
Midwest, (iii) the rent/facilities charges payable by SkyWest in such sub-lease
or facilities use agreement shall be the same as Midwest’s Direct Cost under the
Facilities Lease for the facilities used by SkyWest, (iv) the sub-lease or
facilities use agreement shall terminate when SkyWest ceases to operate Regional
Airline Services at the airport, and (v) Midwest shall lease facilities which
are reasonably suitable for SkyWest’s operational needs and, with respect to new
Service Cities, Midwest shall complete the leasing arrangements in a manner that
will allow SkyWest adequate time to prepare to commence Regional Airline
Services at the Service City as scheduled by Midwest.

4.04

Data Communications.  Midwest shall provide to SkyWest at all Service Cities and
Hub Cities, at Midwest’s sole expense, data circuit lines, any required data
networking equipment, the use of computer reservation terminals, printers and
modems, including hardware, software and maintenance support for such equipment
(the “Data Communication Equipment”).  





13




Such Data Communication Equipment shall be of the same type and quality as that
used by Midwest in its airline operations.  In connection with the commencement
of Regional Airline Services at a new Service City, Midwest will provide SkyWest
with Midwest’s standard Data Communication Equipment at Midwest’s sole expense.
 In addition, Midwest shall provide SkyWest with access to Midwest’s private
SABRE partition during the term of this Agreement.  Midwest and SkyWest shall
enter into a separate written agreement with respect to the information
technology services to be provided by Midwest to SkyWest in connection with the
Regional Airline Services operated under this Agreement.

4.05

Reservation Services.  During the term of this Agreement, Midwest shall handle,
at its sole expense, reservations for all passenger air transportation on
Scheduled Flights operated by SkyWest pursuant to this Agreement.  Reservations
shall be handled in the same manner and subject to the same standards utilized
by Midwest for its own reservations.  All reservations shall be made in the name
of Midwest unless otherwise required by Governmental Regulations.  Midwest shall
be sole owner of any customer or passenger data relating to the Scheduled
Flights and related reservation services.

4.06

Ticketing Services and Ticketing Procedures.  

(a)

Ticketing Services.  At all of its ticketing locations, Midwest shall, at its
sole expense, sell, issue and exchange tickets for passenger air transportation
on all Scheduled Flights to be operated pursuant to this Agreement utilizing
Midwest ticket stock and all related accounting forms printed with the Midwest
logo, name and format (“Midwest Tickets”).  Midwest hereby appoints SkyWest as
its agent, and SkyWest hereby agrees to act as Midwest’s agent, at all SkyWest
ticketing locations in connection with the sale and issuance of all passenger
tickets by SkyWest and with the same duties owed to Midwest in that capacity as
is customary in the industry between airlines.  At all of its ticketing
locations, SkyWest shall sell, issue and exchange Midwest Tickets for passenger
air transportation on all Scheduled Flights to be operated pursuant to this
Agreement and to be provided by and over the routes of Midwest (collectively,
“Ticketing Services”).  Nothing in this Section 4.06(a) shall be deemed to alter
or conflict with the provisions of Section 9.01 hereof.  Air carriers and other
agencies other than Midwest may also issue tickets for travel to be performed by
SkyWest.

(b)

Booking and Ticketing Procedures.  The procedures followed and standards applied
by SkyWest in booking flights and performing the Ticketing Services shall
conform in all material respects to Midwest’s own tariffs, procedures and
standards applicable to the booking of Midwest flights and the issuance of
Midwest Tickets and to the collection and remittance of the proceeds of such
sales.  SkyWest employees booking flights and performing Ticketing Services
shall adhere to Midwest’s procedures and standards as shall be provided to
SkyWest in writing.  In accordance with Section 8.02, below, SkyWest shall be
responsible for collecting and shall pay to Midwest any Ticket Taxes and Fees
required to be collected under applicable law on Tickets sold by SkyWest
utilizing Midwest ticket stock.

(c)

Frequent Flyer Program.  SkyWest agrees to accept Midwest frequent flyer tickets
and to provide transportation services pursuant to such tickets at no charge to
Midwest.  All travel under the frequent flyer program solely on SkyWest shall
entitle a passenger to such credit as shall be equivalent to the credit offered
on Midwest for comparable mileage segments.  





14




Midwest will provide such credit to members of its frequent flyer program who
travel on SkyWest at no charge to SkyWest.

(d)

Supplies.  Midwest shall, at its sole expense, provide an adequate supply of
ticket office forms and specialized supplies (such as baggage tags, but
excluding normal office supplies such as paper, stationery, envelopes, memo pads
and the like) bearing the YX Identification for use by SkyWest subject to the
applicable provisions of Article VII, below.

(e)

Ticketing Costs.  All travel agency commissions attributable to Scheduled
Flights shall be Midwest’s expense.  Midwest shall pay all computer reservation
system fees attributable to passengers on Scheduled Flights.  In the event
Governmental Regulations preclude the payment of these fees by Midwest and
SkyWest then pays them, Midwest shall immediately begin paying SkyWest a
“traffic referral” commission on a semi-monthly basis in an amount equal to such
fees formerly paid by Midwest for SkyWest.  Such commission shall be retroactive
to the date on which such fees were no longer lawfully paid by Midwest and shall
be included in the semi-monthly payments to be made by Midwest pursuant to
Section 5.02.

4.07

Baggage Handling Services.  “Baggage Handling Services” shall consist of the
following:

(a)

At all Midwest Service Cities and Hub Cities, SkyWest and Midwest shall exchange
and transfer baggage in accordance with procedures to be mutually agreed upon
and generally utilized by the parties.

(b)

The procedures utilized in performing such Baggage Handling Services shall
conform in all respects to Midwest’s own standards and procedures as adapted to
SkyWest’s Aircraft and operations.

(c)

For purposes of baggage claims, SkyWest will be treated as if it were a party to
standard industry ticketing and baggage agreements with Midwest and other air
carriers.  SkyWest will make available at the request of any passenger excess
valuation insurance, if any, offered by Midwest to the extent such insurance
covers SkyWest’s flights and Midwest’s flights.

4.08

Air Cargo Handling Services.  “Air Cargo Handling Services” shall consist of the
following:

(a)

At each location at which Midwest operates Ticketing Services, Midwest shall at
no charge to SkyWest accept Air Cargo for shipment on flights to be operated by
and over the routes of SkyWest or Midwest. Midwest shall issue air waybills
covering Air Cargo and shall prepare a “transfer manifest” for each SkyWest
flight on which there shall be an Air Cargo shipment which transfer manifest
shall set forth all Air Cargo to be carried on the flight.

(b)

Midwest hereby appoints SkyWest as its agent, and SkyWest hereby agrees to act
as Midwest’s agent, at all SkyWest ticketing locations in connection with the
sale and issuance of all air waybills by SkyWest and with the same duties owed
to Midwest in that capacity as is customary in the industry between airlines.
 SkyWest agrees to observe all Midwest procedures and standards applicable to
the issuance of air waybills and to the collection and remittance of the
proceeds of such sales.  SkyWest employees performing such duties shall adhere
to





15




Midwest’s procedures and standards as shall be provided to SkyWest in writing.
 In accordance with Section 8.02, below, SkyWest shall be responsible for
collecting and shall pay to Midwest any Ticket Taxes and Fees required to be
collected under applicable law on air waybills sold by SkyWest utilizing Midwest
air waybills.  Nothing in this Section 4.08(b) shall be deemed to alter or
conflict with the provisions of Section 9.01 hereof.  Air carriers other than
Midwest may also issue air waybills for cargo transportation to be performed by
SkyWest.

(c)

SkyWest shall provide Air Cargo Handling Services at SkyWest’s ticketing
locations for and on behalf of Midwest for Air Cargo carried solely on SkyWest
or on both a SkyWest flight and a Midwest flight.  Such handling services shall
be performed in accordance with Midwest’s procedures and standards as provided
to SkyWest in writing, including but not limited to (i) accepting all Air Cargo
that Midwest accepts, such as pets/AVI (other live animals), human remains,
Priority Service (SPC) freight and perishables, and U.S. Mail, unless otherwise
mutually agreed, and (ii) keeping facilities open at least one and one-half
(1.5) hours before and one (1) hour after each Scheduled Flight for customers to
deliver and pick up Air Cargo.

(d)

For Air Cargo carried solely on SkyWest or on both an SkyWest flight and a
Midwest flight, SkyWest and Midwest shall charge rates in accordance with
Midwest’s applicable rates and tariffs; such revenues shall be paid 100% to and
retained by Midwest.

(e)

For purposes of Air Cargo claims, SkyWest will be treated as if it were a party
to standard industry ticketing and baggage agreements with Midwest and other air
carriers.

(f)

Midwest shall, at its sole expense, supply SkyWest with all necessary Air Cargo
forms and supplies in an agreed upon form with the YX Identification, subject to
the applicable provisions of Article VII, below.  Midwest and SkyWest shall
utilize such forms and supplies when accepting Air Cargo for transport on
SkyWest’s flights.

4.09

Use of COMAT.  Midwest and SkyWest shall each provide to the other, at no cost
to the other and on a non-discriminatory basis, access to its respective COMAT
system for the movement and acquisition of priority aircraft maintenance parts
and other company material.  Midwest’s failure to deliver timely a maintenance
component via COMAT, whether timely or at all, shall not cause an affected
Scheduled Flight to be excluded in calculating SkyWest’s on-time performance and
completion factors.  All access shall be consistent with Midwest’s and SkyWest’s
respective published COMAT procedures and policies, as amended from time to
time.  Midwest shall provide to SkyWest at no cost and on a non-discriminatory
basis, access to Midwest’s VIP express cargo service to the extent necessary for
Aircraft out of service recovery.

4.10

Slots and Route Authorities.  During the term of this Agreement (including any
Renewal Terms) or upon the expiration or termination of this Agreement, Midwest
may, in its sole discretion, require SkyWest to transfer to Midwest or its
designee at no charge any airport takeoff or landing slots, route authorities or
other regulatory authorities as Midwest shall designate which have been or are
being used for Regional Airlines Services under this Agreement.





16




4.11

Emergency Response and Family Assistance.  Midwest and SkyWest shall enter into
a separate written agreement with respect to emergency response and family
assistance services to be provided to SkyWest by Midwest at no charge in
connection with the Regional Airlines Services operated under this Agreement.

ARTICLE V

REVENUES, PAYMENTS AND SETOFF

5.01

Revenues.  SkyWest acknowledges and agrees that all revenues resulting from the
sale and issuance of passenger tickets and cargo air waybills associated with
the operation of the Aircraft and all other sources of revenue associated with
the operation of the Aircraft are the sole property of Midwest, including
without limitation ticket change fees and other fees or charges which are
applicable pursuant to Midwest’s tariffs, unaccompanied minor fees, beverage and
buy-on-board food services, excess baggage fees and nonrevenue pass travel
charges.

5.02

Payments to SkyWest.  

(a)

Reports.  

(i)

Block Hours; Cycles.  SkyWest shall provide to Midwest periodic reports with
respect to the number of actual, completed (A) Block Hours and (B) Cycles, of
regional jet service flown by SkyWest (each in respect of Scheduled Flights,
Charter Flights and Non-Scheduled Flights) in accordance with the following
schedule in each calendar month during the term of this Agreement:

 

Day of Month Report Due

Period Covered by Report




[*]

[*]




(ii)

A/C Months.  SkyWest shall also provide Midwest periodic reports with respect to
its A/C Months in accordance with the following schedule in each calendar month
during the term of this Agreement:

 

Day of Month Report Due

Period Covered by Report




[*]

[*]




(iii)

Pass-Through Expenses.  SkyWest shall also provide Midwest periodic reports with
respect to its Pass-Through Expenses in accordance with the following schedule
in each calendar month during the term of this Agreement:

 

Day of Month Report Due

Period Covered by Report




[*]

[*]








17




(b)

Payment Schedule.  

(i)

Provisional Block Hour, Cycle, Fixed Cost and Monthly Margin Payments.  On
Monday of each week during the term of this Agreement, Midwest shall remit to
SkyWest by wire transfer of immediately available funds, as provisional payments
in arrears for the prior week, (A) the Provisional Block Hour Payment, (B) the
Provisional Cycle Payment, (C) the Provisional Fixed Cost Payment and (D) the
Provisional Monthly Margin Payment.

(ii)

Final Block Hour, Cycle, Fixed Cost and Monthly Margin Payments.  Midwest shall
remit to SkyWest by wire transfer of immediately available funds by the close of
business on the 15th day of each calendar month (or the next banking day if the
15th is a bank holiday), as final payments, (A) the Final Block Hour Payment,
(B) the Final Cycle Payment, (C) the Final Fixed Cost Payment, and (D) the Final
Monthly Margin Payment, for the month covered by the Block Hour Report, the
Cycle Report and the A/C Months Report furnished by SkyWest pursuant to Sections
5.02(a)(i) and (ii), above, less the aggregate amount of the Provisional Block
Hour Payments, Provisional Cycle Payments, Provisional Fixed Cost Payments and
Provisional Monthly Margin Payments made by Midwest pursuant to Section
5.02(b)(i), above, which are attributable to the preceding month, adjusted on a
pro-rata basis to account for any provisional payments which cover less than
seven (7) days in such week.  

(iii)

Final Pass-Through Expense and IOP Payments.  Midwest shall remit to SkyWest by
wire transfer of immediately available funds by the close of business on the
30th day of each calendar month (or the next banking day if the 30th is a bank
holiday), as final payments, (A) the Pass-Through Expense Payment, and (B) the
IOP Payment, if any, for the month covered by the Pass-Through Expense Report
furnished by SkyWest pursuant to Section 5.02(a)(iii).

(c)

Payment Calculations.  

(i)

Provisional Payments.  The provisional payments to be made to SkyWest pursuant
to Section 5.02(b)(i), above, shall be calculated as follows for the applicable
period:

(A)

Each Provisional Block Hour Payment will be equal to the amount set forth on
Exhibit 5.02(c)(i), as such amount may be changed from time to time during the
term of this Agreement by mutual agreement of Midwest and SkyWest.

(B)

Each Provisional Cycle Payment will be equal to the amount set forth on
Exhibit 5.02(c)(i), as such amount may be changed from time to time during the
term of this Agreement by mutual agreement of Midwest and SkyWest.

(C)

Each Provisional Fixed Cost Payment will be equal to the amount set forth on
Exhibit 5.02(c)(i), as such amount may be changed from time to time during the
term of this Agreement by mutual agreement of Midwest and SkyWest.

(D)

Each Provisional Monthly Margin Payment will be equal to [*].





18




(ii)

Final Block Hour, Cycle, Fixed Cost and Monthly Margin Payments.  The final
payments to be made to SkyWest pursuant to Section 5.02(b)(ii), above, shall be
calculated as follows for the applicable month:

(A)

The Final Block Hour Payment will be equal to the sum of the results of the
following calculation for each Block Hour Cost Element:  the applicable Block
Hour Rate for each Block Hour Cost Element shall be multiplied by the number of
actual, completed Block Hours reported in the Block Hour Report for such month
for Scheduled Flights, Non-Scheduled Flights and Charter Flights.

(B)

The Final Cycle Payment will be equal to the sum of the results of the following
calculation for each Cycle Cost Element:  the applicable Cycle Rate for each
Cycle Cost Element shall be multiplied by the number of actual, completed Cycles
reported in the Cycle Report for such month for Scheduled Flights and
Non-Scheduled Flights.

(C)

The Final Fixed Cost Payment will be equal to the sum of the results of the
following calculation for each Fixed Cost Element:  the applicable Fixed Cost
Rate for each Fixed Cost Element shall be multiplied by the number of A/C Months
in the A/C Months Report for such month.

(D)

The Final Monthly Margin Payment will be equal to [*].

(iii)

Final Pass-Through Expense and IOP Payments.  The final payments to be made to
SkyWest pursuant to Section 5.02(b)(iii), above, shall be calculated as follows
for the applicable month:

(A)

The Pass-Through Expense Payment will be equal to the aggregate amount of the
Pass-Through Expenses reported in the Pass-Through Expense Report for such
month.

(B)

The IOP Payment, if any, will be determined in accordance with Section 5.03(c),
below.

(d)

Audit Right.  All reports submitted by SkyWest pursuant to Section 5.02(a),
above, shall be subject to audit by Midwest.  SkyWest agrees to provide Midwest
with any documentation reasonably requested by Midwest in connection with any
such audit.  Payment by Midwest of any amount to SkyWest pursuant to
Section 5.02(b), above, shall not constitute acceptance by Midwest of SkyWest’s
reports or affect Midwest’s audit rights.  Any amount disputed by Midwest may be
offset against its next scheduled payment due to SkyWest.  Disputed amounts must
be paid promptly following the resolution of the dispute.

(e)

Payment Schedule.  Notwithstanding anything in this Agreement to the contrary,
Midwest shall not be obligated to pay or reimburse any amount to SkyWest,
pursuant to this Article V, or any other Section of this Agreement, including
without limitation, Section 3.02(c), until after deployment of the initial
Aircraft pursuant to Section 3.02(a).





19




5.03

Block Hour and Cycle Rates; IOP Program Adjustment.  

(a)

Block Hour Rates.  The Block Hour Rate for 2007 for each Block Hour Cost Element
will be as set forth on Exhibit 5.03(a).  The 2007 Block Hour Rates will be
increased by [*] each calendar year during the term of this Agreement.

(b)

Cycle Rates.  The Cycle Rate for 2007 for each Cycle Cost Element will be as set
forth on Exhibit 5.03(b).  The 2007 Cycle Rates will be increased by [*] each
calendar year during the term of this Agreement.

(c)

IOP Program Incident Adjustment.  If during any month during the term of this
Agreement, SkyWest cancels one or more Scheduled Flights in connection with one
or more IOP Program Incidents, Midwest shall pay to SkyWest an amount determined
in accordance with the following formula:

[*]

5.04

Fixed Costs.  The Fixed Cost Rate for 2007 for each Fixed Cost Element will be
as set forth on Exhibit 5.04.  The 2007 Fixed Cost Rates will be increased by
[*] each calendar year during the term of this Agreement, except for the Fixed
Cost Rate for the Aircraft Ownership Fixed Cost Element, which shall remain at
the 2007 Fixed Cost Rate throughout the term of this Agreement.

5.05

Fuel.  

(a)

Fuel Administration.  As soon as practicable, Midwest will provide to SkyWest
the following fuel-related administrative services:  (i) negotiation of fuel
supply, fuel storage and into-plane service contracts for the Aircraft, (ii)
payment of all into-plane and fuel invoices in respect of the Aircraft, (iii)
monthly reconciliations (by the 22nd of the following month) with respect to
fuel boarded, inventory and purchases, and (iv) monthly reports with respect to
fuel boarded by station, flight number and Aircraft.

(b)

Outside Fuel.  To the extent that fuel is purchased by SkyWest outside of the
contracts provided for in Section 5.05(a) because of irregular operations or the
unavailability of contract fuel at a Service City, SkyWest will (i) include the
actual fuel cost paid by SkyWest on a Pass-Through Expense Report, and (ii)
provide Midwest with a report of fuel boarded by station, flight number and
Aircraft, along with fuel on board before fueling and at arrival for each
affected flight.

(c)

Fuel Burn Limitation.  Midwest’s obligation for payment for fuel, pursuant to
Sections 5.05(a) and (b) is limited to the Planned Fuel Burn Rate.  Midwest will
calculate the actual Fuel Burn Rate each month based on the information from
Sections 5.05(a) and (b), as well as the actual fuel price paid, inclusive of
all taxes and into-plane fees, and net of any hedge benefit or detriment.  The
fuel burn guarantee assumes a stage length of [*].  To the extent that the
actual Fuel Burn Rate exceeds the Planned Fuel Burn Rate for any month, then
Midwest will calculate the Excess Fuel Cost as follows:





20




[*]

Midwest will invoice SkyWest for the Excess Fuel Cost, if any, on a monthly
basis, and deduct any Excess Fuel Cost from the next payment due to SkyWest
pursuant to Section 5.02(b).

(d)

Audit Rights.  SkyWest shall have the right to audit on a semi-annual basis the
determination of the number of gallons of aircraft fuel boarded and shall report
any disputes to Midwest.  Any dispute not reported to Midwest within [*] days of
the conclusion of such audit shall be deemed waived.  Midwest shall have the
right to audit on a monthly basis the determination of the number of gallons of
aircraft fuel boarded and fuel price paid and shall report any disputes to
SkyWest.  Any dispute not reported to SkyWest within [*] days of the conclusion
of such audit shall be deemed waived.

(e)

SkyWest Reporting Procedures.  To the extent that SkyWest is operating any
SkyWest Service Cities, or its designee is operating any Contracted Service
Cities, SkyWest or its contractor will comply with Midwest’s fuel reporting
procedures.

(f)

Fuel Burn Review.  At any time when Midwest publishes a schedule of Regional
Airline Services that materially changes the average stage length of the
Regional Airline Services, Midwest and SkyWest will agree on any required change
to the Planned Fuel Burn Rate and the revised Planned Fuel Rate will be used
thereafter until changed pursuant to this Section 5.05(f).

5.06

Pass-Through Expenses.  Midwest shall reimburse SkyWest, in accordance with
Section 5.02(b)(iii), above, for the actual amount of the Pass-Through Expenses
specified on Exhibit 5.06 which are incurred by SkyWest in connection with its
provision of the Regional Airline Services.  Beginning with the month in which
the initial Aircraft is deployed pursuant to Section 3.02(a), above, SkyWest
shall prepare a monthly Pass-Through Expense Report pursuant to
Section 5.02(a)(iii), above, which such report shall include appropriate
documentation for each Pass-Through Expense included thereon.

5.07

Billing.  Midwest and SkyWest shall bill each other on a monthly basis in
respect of amounts owed to each other under this Agreement not contemplated
under Sections 5.02 and 5.08.  If such billed items are not paid by a party
within [*] days of the statement date, the aggregate amount of undisputed items
may be offset against or included in the next scheduled wire transfer pursuant
to Section 5.02(b).  Disputed amounts must be paid when the dispute is resolved,
provided that such amount may be set off against or included in the next
scheduled wire transfer pursuant to Section 5.02(b) if the formerly disputed
amount is not paid within seven (7) days of resolution.  Midwest may also offset
against the next scheduled wire transfer pursuant to Section 5.02(b) the amount
of any payment with respect to which SkyWest shall have defaulted and shall have
failed to cure before the expiration of any applicable grace period.

5.08

Performance Levels – Incentives and Penalties.  

(a)

SkyWest shall be subject to certain target performance levels and incentives or
penalties as described in this Section 5.08(a) (“Performance Criteria”).  The
performance of SkyWest during each Performance Period will be measured against
each of the Performance Criteria. Any incentive or penalty associated with
achievement against the Performance Criteria





21




shall be made in the next scheduled wire transfer pursuant to
Section 5.02(b)(i), either as an increment to the amount otherwise due and
payable or as an offset thereto, as the case may be.  Achievement of each
criterion is independent of the others.  The applicable Performance Criteria and
associated targets, incentives and penalties shall be based on [*] for each
Performance Period and calculated as follows:

(i)

Completion Factor (calculated in accordance with Section 2.10(a)):

[*]

(ii)

On-Time Factor (calculated in accordance with Section 2.10(b)):

[*]

(iii)

Mishandled Luggage Factor (calculated in accordance with Section 2.10(c)):

[*]

(iv)

Customer Complaints Factor (calculated in accordance with Section 2.10(d)):

[*]

(v)

Care Check Score (calculated in accordance with Section 2.10(e)):

[*]

(vi)

Customer Experience Pulse (calculated in accordance with Section 2.10(f)):

[*]

(b)

Calculations.  The parties agree that the Performance Criteria targets described
in Section 5.08(a), above, shall be calculated for each Performance Period
during the term of this Agreement and shall be equal to [*] for each of the
Performance Criteria for such Performance Period (“[*]”).  After [*] for a
Performance Period has been calculated for each of the Performance Criteria,
Midwest shall calculate [*] for purposes of this Section 5.08 and Section 2.10,
below, based on [*].  Within two (2) months after the end of each Performance
Period, Midwest shall provide SkyWest with its calculations of (i) [*] for each
of the Performance Criteria for such Performance Period, and (ii) the [*]
required by this Section 5.08 and Section 2.10, below.  

(c)

Reconciliation of Performance Standards.  Within thirty (30) days after the end
of each Performance Period, (i) SkyWest shall determine the total number of
actual flights operated by it during such Performance Period, (ii) SkyWest shall
calculate its Completion Factor and On-Time Factor for such Performance Period,
and (iii) Midwest shall determine SkyWest’s incidences of mishandled luggage,
its number of customer complaints, its Care Check score and





22




its Customer Experience Pulse score for such Performance Period.  Within thirty
(30) days after Midwest provides SkyWest with the calculations of [*] and
related [*] pursuant to Section 5.08(b), above, for such Performance Period,
Midwest shall prepare and deliver to SkyWest (i) a reconciliation of SkyWest’s
actual performance to the targeted performance with respect to each of the
Performance Criteria, and (ii)  a written calculation of the resulting penalty
and/or incentive payments payable by or to SkyWest for such Performance Period.
 Midwest and SkyWest will have the right to audit the determinations and
calculations prepared by the other pursuant to this Section 5.08 and shall
report any discrepancies to the other.  Any discrepancy not reported in writing
within [*] days of the end of any Performance Period shall be deemed waived.
 The payment in respect of any discrepancy shall be handled as a disputed amount
in accordance with Section 5.07.

(d)

Additional Performance Criteria.  During the term of this Agreement, Midwest may
propose other performance criteria for SkyWest’s operations pursuant to this
Agreement.  The parties agree that they will meet upon the introduction of
additional performance levels for Midwest’s operations to develop similar
performance targets for SkyWest, taking into account the differences in
operations between the two companies, and shall use their best commercially
reasonable efforts to develop a system of performance levels and
incentives/penalties for SkyWest’s performance with respect thereto in a manner
consistent with the performance standards agreed to herein.

5.09

Credit Card Chargebacks.  

(a)

SkyWest shall be billed for credit card chargebacks resulting from SkyWest’s
noncompliance with Midwest’s credit card acceptance procedures at any stations
that are SkyWest Service Cities or Contracted Service Cities.  Midwest shall
apply the same card acceptance procedures and standards to SkyWest as applied to
Midwest by Midwest’s credit card contractors.  Midwest will inform SkyWest in
writing regarding any material changes in Midwest’s agreements with its credit
card contractors to the extent such changes will impact the procedures and
standards to be applied by SkyWest.

(b)

With respect to all credit card charge forms returned to SkyWest by Midwest,
Midwest will furnish SkyWest with a complete written explanation of the reason
therefor, accompanied by relevant documentation received from the credit card
issuer or credit card holder.

(c)

Upon receipt of a chargeback, SkyWest shall have a reasonable period of time,
but not to exceed thirty (30) days, to review the validity of the chargeback
notice.  If the chargeback is valid (within the scope of the circumstances for
the chargeback), SkyWest shall remit to Midwest within thirty (30) days a gross
amount equal to such credit card charge form.  If, in SkyWest’s good faith
opinion, the chargeback is not valid, SkyWest will so notify Midwest and provide
Midwest with a complete written explanation of the transaction together with any
necessary supporting documentation within the thirty (30)-day period.

(d)

All revisions to Midwest’s credit card acceptance procedures must be in writing
and must be submitted to SkyWest [*] days in advance of the effective date of
such procedures or such shorter notification period as Midwest may utilize in
notifying its own personnel.





23




5.10

Returned Checks.  

(a)

SkyWest shall be billed pursuant to Section 5.07, above, for all returned checks
resulting from SkyWest’s non-compliance with Midwest’s check acceptance
procedures.

(b)

With respect to all returned checks, Midwest will furnish SkyWest with a
complete written explanation of the reason therefor, accompanied by relevant
documentation.

(c)

SkyWest shall refund Midwest the full amount of the dishonored check within
thirty (30) days.  If, in SkyWest’s reasonable opinion, the charge is not valid,
SkyWest will so notify Midwest and provide Midwest with a complete written
explanation of the transaction together with any necessary supporting
documentation within the thirty (30)-day period.

(d)

All revisions to Midwest’s check acceptance procedures will be in writing and
will be submitted to SkyWest [*] days in advance of the effective date of such
procedures or such shorter notification period as Midwest may utilize in
notifying its own personnel.

ARTICLE VI

REPORTING OBLIGATIONS,
AUDITING, INSPECTIONS AND CONFIDENTIALITY/PUBLICITY

6.01

Reporting Obligations.  

(a)

Certain Notices to Midwest.  SkyWest shall provide Midwest the reports specified
in Sections 2.11(a), 5.02(a) and 5.05(b), above, and shall report to Midwest not
later than the last day of each month its Completion and On-Time Factors for the
previous month related to the Regional Airline Services provided hereunder.
 Upon the reasonable prior written request by Midwest, SkyWest shall make
available its books and records related to its completion and on-time factors in
connection with the Regional Airline Services provided hereunder.

(b)

Certain Notices to SkyWest.  Midwest shall report to SkyWest not later than the
last day of each month the number of incidences of mishandled luggage, the
number of customer complaints, the Care Check score and the Customer Experience
Pulse score for the previous month related to the Regional Airline Services
provided hereunder.  Upon the reasonable prior written request by SkyWest,
Midwest shall make available its books and records related to incidences of
mishandled luggage and customer complaints, and the Care Check and Customer
Experience Pulse in connection with the Regional Airline Services provided
hereunder.





24




6.02

Audits.  SkyWest shall maintain complete and accurate books and records to
support and document all revenues, costs and expenses related to the Aircraft
and the Regional Airline Services provided hereunder in accordance with GAAP.
 Midwest and any consultants engaged by Midwest shall be entitled, upon
reasonable notice to SkyWest, to audit and inspect (a) tickets, air waybills,
exchange orders, refunds and other records relating to sales and refund activity
pertaining to the Regional Airline Services, and (b) all financial records
related to the Regional Airline Services pertaining to the calculation of the
Pass-Through Expenses.

6.03

Inspections.  Midwest shall be entitled to conduct on-site observations of
SkyWest’s in-flight service, flight, maintenance, customer service (training)
processes that apply to the Regional Airlines Services, technical operations,
gate check-in service, ground operations, aircraft cleaning and any and all
other services and operations performed under this Agreement to monitor
SkyWest’s operations in the same manner as similar functions are evaluated at
Midwest.  The purpose of such inspections shall be to determine SkyWest’s
compliance with applicable Governmental Regulations, state and local laws,
equipment manufacturer’s instructions and the standards established by this
Agreement.  SkyWest’s operations will be evaluated according to the same
standard as Midwest taking into account the differences in size and operational
capabilities between the two airlines.  Such inspections may be announced or
unannounced, but under no circumstances shall they interfere with the operation
of SkyWest’s business.  Midwest shall report the findings of any such inspection
to SkyWest in writing.  SkyWest shall provide a timely written response
detailing a plan of corrective action to remedy any deficiencies noted in an
inspection.  If any deficiency comes to the attention of SkyWest through audits
or any other means, SkyWest shall take immediate corrective action.

6.04

Confidentiality/Publicity.  Each of Midwest and SkyWest agrees that, except as
otherwise required by Governmental Regulations or any other applicable law, it
shall not disclose to others and shall keep confidential the terms of this
Agreement and any confidential, non-public information concerning the other that
it obtains as a result of or pursuant to this Agreement.  SkyWest shall not
issue any press release or public announcement relating to new Scheduled
Flights, the cessation of Scheduled Flights in any Service City, schedule
changes, customer initiatives, pricing or yield management programs, or
marketing programs or promotions, without Midwest’s prior written approval of
the press release or public announcement.  In any such press release or public
announcement, SkyWest shall identify itself as a Midwest Connect Carrier.

ARTICLE VII

MIDWEST IDENTIFICATION

7.01

Identification License.  Midwest hereby grants to SkyWest a non-exclusive,
non-transferable, non-sublicensable license to use the YX Identification in
connection with its operation of the Regional Airline Services as authorized
hereunder.

7.02

Designator License.  Midwest hereby grants to SkyWest a non-exclusive,
non-transferable, non-sublicensable license to use the Designator in connection
with its operation of the Scheduled Flights, Non-Scheduled Flights and Charter
Flights as authorized hereunder.





25




7.03

New Identifications.  From time to time in its sole discretion, Midwest may
change any YX Identifications and/or Designators upon notice to SkyWest.  After
receipt of such notice, SkyWest shall, as soon as practicable, but no later than
thirty (30) days thereafter, commence use solely of the new YX Identifications
and/or Designators and cease all use of any superseded ones.  Midwest shall
reimburse SkyWest for the reasonable out-of-pocket expenses incurred by SkyWest
in making such changes which are pre-approved in writing by Midwest.

7.04

Use of Identification.  The Midwest Group shall have exclusive control over the
use and display of all YX Identifications and Designators, and SkyWest shall
comply with all policies and guidelines of the Midwest Group in this regard.
 SkyWest shall use the YX Identifications and Designators in good faith, in a
dignified manner and in compliance with good trademark practice.  SkyWest shall
use the YX Identifications and Designators exactly as prescribed by the Midwest
Group, and shall not use (i) any stylization, abbreviation or variation thereof
or (ii) the YX Identifications and Designators in connection or combination with
any other Identification, in each case, without the Midwest Group’s prior
written consent, which may be withheld in its sole discretion.

7.05

Quality Control.  SkyWest shall use the YX Identifications and Designators only
in connection with products and services that comply with the high standards of
quality associated with Midwest.  At Midwest’s request, SkyWest shall submit
representative samples to the Midwest Group of all uses by SkyWest of the YX
Identifications and Designators pursuant to this Agreement, including Sections
2.02, 4.03(e), 4.06(d) and 4.08(f).  SkyWest shall receive the prior written
approval of the Midwest Group for any new uses of the YX Identifications and
Designators, including on any advertising and promotional materials.  Once such
approval is received, SkyWest need not resubmit such materials for approval
unless they contain non-trivial modifications.

7.06

Reservation of Rights.  All rights not expressly granted to SkyWest hereunder
are expressly reserved by the Midwest Group, including without limitation the
right to use or license others to use any YX Identifications or Designators.
 SkyWest shall not use the YX Identification or Designator except as expressly
authorized herein, and has no right to use any other Identification of the
Midwest Group other than the specific YX Identification in the exact form
prescribed by the Midwest Group from time to time.

7.07

Ownership.  SkyWest hereby acknowledges that, as between the parties, Midwest,
or an Affiliate of Midwest, including but not limited to YX Properties, LLC
(hereinafter collectively, the “Midwest Group”) is the sole owner of the names
“Midwest,” “Midwest Airlines,” and “Midwest Connect,” the initials “YX,” and any
Designators or YX Identifications, and any and all trademarks, service marks,
trade names or logos related thereto or otherwise licensed to SkyWest hereunder.
 SkyWest agrees not to directly or indirectly question attack, contest or impugn
the validity and/or the Midwest Group’s rights in the Designators and YX
Identifications, including without limitation by attempting to register title to
or any intellectual property rights in same or by participating in any action or
proceeding adverse to the Midwest Group in this regard.  SkyWest agrees to
cooperate fully with the Midwest Group in all actions to enforce, police and
defend the Midwest Group’s rights in the Designators and YX Identifications,
subject to reimbursement for its pre-approved out-of-pocket expenses.  SkyWest





26




shall execute any documents the Midwest Group considers necessary or appropriate
to evidence or perfect the Midwest Group’s entire and exclusive ownership of its
intellectual property rights.

7.08

Termination.  Should this Agreement expire or terminate for any reason, the
licenses in Sections 7.01 and 7.02 shall immediately terminate (although
Sections 7.07 and 7.08 shall survive), and SkyWest shall promptly, but in any
event within ninety (90) days (one hundred twenty (120) days with respect to any
distinctive color scheme), take all such actions as may be necessary to change
its facilities, equipment, uniforms, supplies and other materials to cease all
use of any Designators and YX Identifications and to avoid any customer
confusion or the suggestion or appearance that SkyWest continues to have an
operating relationship with Midwest.

7.09

Bankruptcy.  The parties intend that the identity of SkyWest as the licensee
hereunder is a material condition to Midwest’s granting of the licenses in
Sections 7.01 and 7.02, above, and that this Agreement should be construed
overall as a contract for the personal services of SkyWest.  Therefore, in the
event SkyWest becomes subject to a bankruptcy proceeding, the parties intend
that this Agreement shall not be assumed and/or assigned by SkyWest or its
representative without the Midwest Group’s consent.

ARTICLE VIII

TAXES AND FEES

8.01

Taxes and Fees.  

(a)

SkyWest shall be liable for and pay the amount of any taxes (other than Ticket
Taxes and Fees which are addressed separately in Section 8.02, below), duties,
license fees, assessments, and other charges, together with any interest and
penalties thereon, levied, assessed, or imposed by any federal, foreign, state
or local taxing or airport authority related or attributable to (i) the property
owned or used by SkyWest, and (ii) the performance of Regional Airline Services
pursuant to this Agreement.

(b)

Excluded from the coverage of Section 8.01(a) are any taxes based on the net
income of Midwest.

8.02

Ticket Taxes and Fees.  

(a)

For all sales by SkyWest using Midwest ticket stock or air waybills, SkyWest
shall be responsible for (i) collecting all Ticket Taxes and Fees, and (ii)
remitting such Ticket Taxes and Fees to Midwest at the same time as the revenues
to which the Ticket Taxes and Fees relate are received by Midwest; provided,
however, that all Ticket Taxes and Fees shall be remitted to Midwest no less
than three (3) business days prior to the date such Ticket Taxes and Fees must
be remitted to the appropriate governmental entity.  Midwest then shall be
responsible for remitting to the appropriate governmental entities and taxing
authorities Ticket Taxes and Fees remitted by SkyWest to Midwest.

(b)

SkyWest shall indemnify, defend, and hold harmless Midwest and its current or
former officers, directors, employees, agents, and its affiliates (the “YX
Indemnitees”) from and





27




against all assessments or payments for Ticket Taxes and Fees related to all
sales by SkyWest using Midwest ticket stock or air waybills, and any interest
and/or penalties related thereto.  This indemnification specifically includes,
but is not limited to, assessments or payments under Sections 4261, 4263, 4271,
4291, 6662, 6672, 6861 or 7275 of the Internal Revenue Code of 1986, as amended,
and any successor provisions.  SkyWest further agrees as part of this
indemnification to reimburse the YX Indemnitees for any reasonable out-of-pocket
expenses, including attorneys’ fees and expenses, the YX Indemnitees have
incurred in connection with any such assessment or payment.  The obligations of
SkyWest under this Section 8.02(b) shall remain in effect and shall survive
without limitation the termination of this Agreement.

8.03

Property Tax, Fuel Tax, and Sales and Use Tax Compliance.  

(a)

With respect to fuel taxes, Midwest and SkyWest shall cooperate to ensure that
SkyWest is filing appropriate fuel tax returns and refund claims to minimize
SkyWest’s taxes.  Midwest shall determine which entity, Midwest or SkyWest,
shall be responsible for preparing and filing appropriate fuel tax returns and
refund claims.  Unless Midwest determines otherwise and notifies SkyWest in
writing, SkyWest shall be responsible for all SkyWest fuel tax filings and
payments. Upon the request of Midwest, Midwest shall be entitled to review any
actual or proposed SkyWest fuel tax filings.  SkyWest shall notify Midwest of
the commencement of any fuel tax audit.  SkyWest shall receive approval from
Midwest prior to resolving any fuel tax audit.

(b)

With respect to sales and use taxes, Midwest and SkyWest shall cooperate to
ensure that SkyWest is filing appropriate sales and use tax returns and refund
claims to minimize SkyWest’s taxes.  Midwest shall determine which entity,
Midwest or SkyWest, shall be responsible for preparing and filing appropriate
sales and use tax returns and refund claims.  Unless Midwest determines
otherwise and notifies SkyWest in writing, SkyWest shall be responsible for all
SkyWest sales and use tax filings and payments.  Upon the request of Midwest,
Midwest shall be entitled to review any actual or proposed SkyWest sales and use
tax filings. SkyWest shall notify Midwest of the commencement of any sales or
use tax audit.  SkyWest shall receive approval from Midwest prior to resolving
any sales or use tax audit.

(c)

To the extent requested by Midwest, SkyWest shall cooperate with Midwest to
minimize SkyWest’s property, fuel, excise, sales, use, value-added, or similar
transactional taxes.  SkyWest shall in good faith and using reasonable best
efforts supply Midwest with such information and documents reasonably requested
by Midwest to minimize SkyWest’s property, fuel, excise, sales, use,
value-added, or similar transactional taxes.  Unless Midwest determines
otherwise, SkyWest shall use its reasonable best efforts to seek any and all
applicable refunds or credits of excise, sales, use, value-added, or similar
transactional taxes paid by SkyWest.





28




ARTICLE IX

LIABILITY, INDEMNIFICATION AND INSURANCE

9.01

Independent Contractor.  

(a)

Except for the limited purposes described in Sections 4.06(a) and 4.08(b),
above, SkyWest is an independent contractor under this Agreement.  The
employees, agents and/or independent contractors of SkyWest engaged in
performing any of the services SkyWest is obligated to perform pursuant to this
Agreement shall be employees, agents and independent contractors of SkyWest for
all purposes and under no circumstances shall employees, agents or independent
contractors of SkyWest be deemed to be employees, agents or independent
contractors of Midwest.  Except for the limited purposes described in
Sections 4.06(a) and 4.08(b), above, in performing its obligations under this
Agreement, SkyWest shall act, for all purposes, as an independent contractor and
not as an agent for Midwest.  Midwest shall have no supervisory power or control
over any employees, agents or independent contractors engaged by SkyWest in
connection with SkyWest’s performance of its obligations hereunder, and all
complaints or requested changes in procedure shall, in all events, be
transmitted by Midwest to a designated representative of SkyWest.  Nothing
contained in this Agreement is intended to limit or condition SkyWest’s control
over its operations or the conduct of its business as an air carrier, and
SkyWest assumes all risks of financial losses which may result from the
operation of the air services to be provided by SkyWest hereunder.

(b)

Midwest is an independent contractor under this Agreement.  The employees,
agents and/or independent contractors of Midwest engaged in performing any of
the services Midwest is to perform pursuant to this Agreement shall be
employees, agents and independent contractors of Midwest for all purposes and
under no circumstances shall employees, agents and independent contractors of
Midwest be deemed to be employees, agents or independent contractors of SkyWest.
 In performing its obligations under this Agreement, Midwest shall act, for all
purposes, as an independent contractor and not as an agent for SkyWest.  SkyWest
shall have no supervisory power or control over any employees, agents or
independent contractors engaged by Midwest in connection with Midwest’s
performance of its obligations hereunder, and all complaints or requested
changes in procedure shall, in all events, be transmitted by SkyWest to a
designated representative of Midwest.  Nothing contained in this Agreement is
intended to limit or condition Midwest’s control over its operations or the
conduct of its business as an air carrier.

9.02

Indemnification.  

(a)

Each party assumes full responsibility for any and all liability to its own
officers, employees and agents on account of injury or death resulting from or
sustained in the performance of its respective services under this Agreement.
 Each party shall indemnify, defend, protect, save and hold harmless the other
party, its officers, employees, and agents from and against any and all
liabilities, claims, demands, suits, judgments, damages and losses (including
the costs, fees and expenses in connection therewith and incident thereto)
brought against the other party, its officers, employees or agents by or on
behalf of any other person, by reason of damage to or destruction of property of
any such person, or injury to or death of such





29




person, caused by or arising out of any act or omission by the indemnifying
party occurring while this Agreement is in effect.  Notwithstanding the
foregoing, neither party shall be liable for indemnifying the other for claims
of third parties if caused by the negligence or willful misconduct of the other.
 Each party shall give the other party prompt and timely notice if it has actual
knowledge of any claim made or suit instituted against the other party which in
any way results in indemnification hereunder, and the other party shall have the
right to compromise, or participate in the defense of, such claim or suit to the
extent of its own interest.

(b)

Midwest shall indemnify SkyWest against any physical loss of or damage to the
Aircraft caused by Midwest’s negligent operation of ground support equipment or
other acts or omissions of Midwest in performing Ground Handling Functions
pursuant to Section 4.02 above.  For the avoidance of doubt, Midwest shall not
be liable to SkyWest for any consequential loss or damage arising from physical
loss of or damage to the Aircraft, and SkyWest shall not make any claim against
Midwest and shall indemnify it against any liability in respect of any and all
such consequential loss or damage howsoever arising.

(c)

SkyWest shall hold Midwest harmless from and against any physical loss of or
damage to the Aircraft, except as otherwise set forth in Section 9.02(b), above.

(d)

The obligations of SkyWest and Midwest under the indemnity and insurance
provisions contained herein shall remain in effect and shall survive without
limitation the termination of this Agreement with respect to any occurrence or
claims arising during the term of or in connection with this Agreement.

9.03

Insurance.  

(a)

SkyWest agrees, at its sole expense, to maintain in full force and effect during
the term of this Agreement the following insurance coverage with respect to
Regional Airline Services, subject to policy terms, conditions, limitations and
exclusions which are standard in airline industry insurance policies:

(i)

Workers’ compensation and occupational disease insurance, subject to the laws of
the states wherein this Agreement is being performed.  Such coverage shall
include employers liability insurance with a minimum limit of $[*] per incident.

(ii)

Comprehensive aviation bodily injury and property damage liability insurance,
with limits of not less than $[*] combined single limit per occurrence,
including, but not limited to, aircraft liability, passenger legal liability,
thirty party liability, liquor liability, premises, products (excluding
manufacturer’s products liability) and completed operations liabilities,
premises and property damage liability, hangar keepers liability and baggage,
mail and cargo liability.  Such insurance shall include personal injury and
contractual liability, and shall also include war risk and allied perils, hijack
and confiscation coverage with a limit of not less than $[*] per incident.  Upon
written request from Midwest, SkyWest agrees to consider in good faith a request
from Midwest to increase the insurance limits provided for in this clause (ii).

(iii)

All risk hull insurance on the Aircraft, including hull war risk and allied
perils coverage, subject to SkyWest’s participation in a government-sponsored
war risk





30




program, or, if such a government-sponsored program no longer exists, a
comparable commercial program.

(b)

Prior to the commencement of Regional Airline Services under this Agreement and
at least annually thereafter, certificates of insurance in a form satisfactory
to Midwest shall be delivered to Midwest evidencing compliance with the
insurance terms of this Agreement.  The certificates of insurance shall be of a
type that unconditionally obligates the insurer to notify Midwest in writing [*]
days (or such lesser period as may be available for war peril coverage) in
advance of the effective date in the event of any adverse material change in or
cancellation of such insurance.  The policies of insurance required by
paragraphs (ii) and (iii) of Section 9.03(a) shall provide coverage for events
which occur during the policy period, are continuing in nature and not on a
claims made basis, and shall include special provisions that provide:

(i)

that with respect to the interest of Midwest, the insurance shall not be
invalidated by any breach of warranty by any other party;

(ii)

that a waiver of subrogation is provided in favor of Midwest to the same extent
SkyWest has waived its right of recovery under the terms of the agreement; and

(iii)

that any waiver of rights of subrogation against other parties by SkyWest will
not affect the coverage provided with respect to Midwest.

The policies of insurance required by paragraph (ii) of Section 9.03(a) shall
include special provisions that provide:

(i)

that the insurers acknowledge that the indemnification and hold harmless
provisions of this Agreement are insured under SkyWest’s blanket contractual
liability coverage;

(ii)

that Midwest, its officers, agents, employees, affiliates and assigns are named
as additional insureds thereunder under the liability coverages, but only as
respects the operations of SkyWest, as their interests may appear;

(iii)

that the insurance is primary irrespective of any insurance carried by Midwest;
and

(iv)

except for the limit of liability, the insurance shall operate in the same
manner as if there were a separate policy covering each additional insured, but
nothing herein shall operate to increase the insurer’s liability as set forth
elsewhere in the policy beyond the amount or amounts for which the insurer would
have been liable if only one person of interest had been named as insured.  The
inclusion of more than one corporation, person, organization, firm or entity as
insured under the policies shall not in any way affect the rights of any such
corporation, person, organization, firm or entity either as respects any claim,
demand, suit or judgment made, brought or recovered by or in favor of any other
insured, or by or in favor of any employee of such other insured.





31




ARTICLE X

TERM AND TERMINATION

10.01

Term.  This Agreement shall be effective as of the Effective Date and, unless
earlier terminated as provided herein, shall continue in effect until June 30,
2012 (the “Initial Term”) and shall thereafter automatically be extended for
successive two (2) year renewal periods (each a “Renewal Term”) upon the same
terms and conditions unless  either party gives written notice to the other
party at least one (1) year prior to the expiration of the Initial Term or any
Renewal Term that such party intends not to renew this Agreement, in which case
the Agreement will terminate on the last day of the Initial Term or then
applicable Renewal Term, as the case may be.

10.02

Termination Upon Certain Events.  

(a)

In the event that SkyWest or Midwest (i) makes a general assignment for the
benefit of creditors or becomes insolvent, (ii) files a voluntary petition in
bankruptcy, (iii) petitions for or acquiesces in the appointment of any
receiver, trustee or similar officer to liquidate or conserve its business or
any substantial part of its assets, (iv) commences under the laws of any
competent jurisdiction any proceeding involving its insolvency, bankruptcy,
reorganization, readjustment of debt, dissolution, liquidation or any other
similar proceeding for the relief of financially distressed debtors, (v) becomes
the object of any proceeding or action of the type described in clause (iii) or
(iv), above, and such proceeding or action remains undismissed or unstayed for a
period of [*] days, or (vi) is divested of a substantial part of its assets for
a period of [*] days, then SkyWest (in the event the foregoing occurs with
respect to Midwest) or Midwest (in the event the foregoing occurs with respect
to SkyWest) may by written notice terminate this Agreement immediately.

(b)

Except as otherwise provided in this Article X, in the event of a breach of a
non-monetary provision of this Agreement by either party which remains uncured
for [*] days after receipt of written notification of such breach by the
non-defaulting party, or in the case of a breach requiring [*] days to cure, the
defaulting party does not begin and pursue with due diligence a method of cure
within [*] days after receipt of written notification specifying in reasonable
detail the nature of such breach from the non-defaulting party, then the
non-defaulting party may terminate this Agreement at its sole option.

(c)

In the event of a breach of a monetary provision of this Agreement by either
party which remains uncured for [*] days after receipt of written notification
specifying in reasonable detail the nature of such breach from the
non-defaulting party, then the non-defaulting party may terminate this Agreement
at its sole option.

(d)

In the event of a breach by SkyWest of any of the Customer Complaints Factor,
the Care Check Factor or the Customer Experience Pulse Factor performance
standards pursuant to Section 2.10, above, for a Performance Period, SkyWest
shall immediately take all necessary action to modify its operating procedures
in an effort to correct the deficiencies which caused such breach.  If, despite
such corrective actions, SkyWest breaches the same performance





32




standard for the next succeeding Performance Period, Midwest may terminate this
Agreement at its sole option upon written notice to SkyWest.  

(e)

In the event the Midwest Guaranty shall fail to remain in full force or effect
or any action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Midwest Guaranty, or Midwest Air Group, Inc. shall fail
to comply with any of the terms or provisions of the Midwest Guaranty, or
Midwest Air Group, Inc. denies that it has any further liability under the
Midwest Guaranty, or give notice to such effect, SkyWest may terminate this
Agreement immediately upon written notice to Midwest.

10.03

Termination by Midwest.  Notwithstanding the provisions of Section 10.02,
Midwest shall have the right to terminate this Agreement immediately and at its
sole option if:

(a)

SkyWest shall fail to comply with the provisions of Section 9.03 and, as a
result thereof, the insurance required thereunder is not in effect.

(b)

SkyWest shall fail to comply with the provisions of Section 6.03.

(c)

More than [*] of the Aircraft do not operate any Scheduled Flights for more than
seven (7) consecutive days or [*] of the Aircraft do not operate any Scheduled
Flights for more than twenty-one (21) consecutive days, other than as a result
of (i) an FAA order which grounds all commercial flights of all air carriers or
grounds a specific Aircraft type of all air carriers, (ii) scheduling action by
Midwest, or (iii) Midwest’s inability to perform its obligations under this
Agreement as a result of a strike by Midwest employees.

(d)

SkyWest’s FAA or DOT Certification is for any reason suspended or revoked or
otherwise not in full force and effect so as to permit SkyWest to perform the
Regional Airline Services required under this Agreement.

(e)

A Prohibited Change in Control shall occur.  

(f)

SkyWest or any SkyWest Affiliate shall default with respect to the material
terms of any other agreement between SkyWest or any SkyWest Affiliate and
Midwest or any Midwest Affiliate, and such default shall continue for more than
the period of grace, if any, specified therein and shall not have been waived.

(g)

The SkyWest Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the SkyWest Guaranty, or SkyWest, Inc. shall fail to comply with any of the
terms or provisions of the SkyWest Guaranty, or SkyWest, Inc. denies that it has
any further liability under the SkyWest Guaranty, or gives notice to such
effect.





33




ARTICLE XI

MISCELLANEOUS

11.01

Limitation on Performance.  The obligation of either Midwest or SkyWest to
perform under the terms of this Agreement shall be limited or modified by, and
neither party shall be deemed to be in default hereunder as a result of any of
the following causes:

(a)

Acts of God or the public enemy, civil war, insurrections or riots; fires,
floods, explosions, embargoes, earthquakes or serious accidents, epidemics, or
quarantine restrictions; any act of government, governmental priorities,
allocations, orders or Governmental Regulations affecting materials or
facilities, inability after due and timely diligence to procure materials,
accessories, equipment or parts; or due to any other cause to the extent it is
beyond that party’s practical control or not occasioned by that party’s fault or
negligence.

(b)

Cessation, slow-down or interruption of work, or any other labor disturbance
involving Midwest.

11.02

Mutual Cooperation.  Midwest and SkyWest shall use their reasonable best efforts
to cooperate with each other in performing their respective obligations under
this Agreement.

11.03

Representations and Warranties.  Except as expressly set forth herein, neither
Midwest nor SkyWest shall make any representations or warranties, expressed or
implied, under or in connection with this Agreement.

11.04

Assignment.  This Agreement may not be assigned by any party without the prior
written consent of the other party.

11.05

Guaranties.  Midwest’s obligations under this Agreement are expressly subject to
the condition precedent that SkyWest, Inc. execute and deliver to Midwest the
SkyWest Guaranty in form and substance satisfactory to Midwest.  SkyWest’s
obligations under this Agreement are expressly subject to the condition
precedent that Midwest Air Group, Inc. execute and deliver the Midwest Guaranty
in form and substance satisfactory to SkyWest.

11.06

Equity Investment.  Midwest and SkyWest acknowledge that, in conjunction with
the negotiation of this Agreement, they and their respective Affiliates have
been engaged in discussions regarding a potential investment by SkyWest or one
of its Affiliates in certain equity securities of Midwest Air Group, Inc., the
parent company of Midwest (the “Equity Investment”).  As of the date of
execution of this Agreement, the final terms of the Equity Investment have not
been finalized.  SkyWest covenants and agrees that, if so requested by Midwest,
it, or one of its Affiliates acceptable to Midwest, shall make the Equity
Investment [*].

11.07

Governing Law and Venue.  This Agreement shall be governed in accordance with
the laws of the State of Wisconsin, notwithstanding the choice of law provisions
thereof.  The parties hereby irrevocably and unconditionally consent to submit
to the exclusive jurisdiction of courts of competent jurisdiction located in
Milwaukee County, Wisconsin for any actions, suits, or proceedings arising out
of or relating to this Agreement and the transactions





34




contemplated hereby (and agree not to commence any action, suit, or proceeding
relating thereto except in such courts).  The parties hereby irrevocably and
unconditionally waive any objection to the laying of venue on any action, suit,
or proceeding arising out of this Agreement or, the transactions contemplated
hereby, in courts of competent jurisdiction located in Milwaukee County,
Wisconsin, and hereby further irrevocably and unconditionally waive and agree
not to plead or claim in any such court that any such action, suit, or
proceeding brought in any such court has been brought in an inconvenient forum.

11.08

Interline and Other Agreements.  Midwest agrees, to the extent it has the right
to do so, to permit SkyWest to avail itself of all its rights, privileges and
amenities pursuant to its interline agreements and all industry trade or other
agreements between Midwest and any other air carriers. Midwest shall take all
action and execute such documents as may be necessary to enable SkyWest to avail
itself of the maximum benefits afforded by such agreements.  Subject to
Midwest’s prior written approval, SkyWest may enter into interline agreements
with air carriers other than those air carriers covered by the two preceding
sentences.

11.09

Employee Nonsolicitation.  Midwest and SkyWest agree that, during the term of
this Agreement, neither party will directly encourage any key administrative
employee of the other party who is actively involved in the administration of
this Agreement to terminate his/her employment with the other party or solicit
such an individual for employment.  This provision shall not restrict either
party from any form of general employee solicitations that are not specifically
directed at individual employees.  For purposes of this Agreement “key employee”
shall include the job titles for each of Midwest and SkyWest set forth on
Exhibit 11.09.

11.10

Notices.  All notices given hereunder shall be given in writing and shall be
delivered in person or deposited in the United States mail, certified or
registered mail, return receipt requested, with adequate postage prepaid, or
given by courier, telex, facsimile, or other expedient written means, addressed
as follows:

If to Midwest:

Midwest Airlines, Inc.
Best Care Campus – West Wing
6744 South Howell Avenue
Oak Creek, Wisconsin  53154-1402
Attn:  Director – Airline Partner Services
Facsimile No:  (414) 570-9606

With copies to:

Midwest Airlines, Inc.
Best Care Campus – West Wing
6744 South Howell Avenue
Oak Creek, Wisconsin  53154-1402
Attn:  General Counsel
Facsimile No:  (414) 570-0080

If to SkyWest:

SkyWest Airlines, Inc.
444 River Road
St. George, UT  84790






35




Attn:  Bradford R. Rich, Chief Financial Officer
Facsimile No:  (435) 634-3305

With copies to:

SkyWest, Inc.
444 River Road
St. George, UT  84790
Attn:  Bradford R. Rich, Chief Executive Officer
Facsimile No:  (435) 634-3305

or to such other address as the respective parties hereto shall designate by
notice in writing to the other party.  Notices shall be deemed received and
given on the date of delivery or the date of refusal of delivery as shown by the
return receipt.

11.11

Parties.  Except as provided to the contrary herein, this Agreement, and the
rights and obligations created hereunder, shall be binding upon and inure to the
benefit of the respective parties hereto and their respective successors and
permitted assigns.

11.12

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which shall constitute one
agreement.

11.13

Severability.  If any term of this Agreement shall be judicially determined to
be illegal, invalid or unenforceable at law or in equity, it shall be deemed to
be void and of no force and effect to the extent necessary to bring such term
within the provisions of any such applicable law or laws, and such terms as so
modified and the balance of the terms of this Agreement shall remain
enforceable.

11.14

Captions, Section Headings and Table of Contents.  Captions, Section headings
and the Table of Contents used herein are for convenience only and are not a
part of this Agreement and shall not be used in construing it.

11.15

Availability of Equitable Remedies; Procedures.  

(a)

In the event of a breach by either party of any provision of this Agreement, the
non-breaching party may give notice thereof to the breaching party, which notice
shall specify in reasonable detail the nature of the breach and shall demand
that the breaching party either cure the breach or refrain from conduct
constituting the breach (herein the “conduct”), as may be applicable.  If (i)
the breaching party has not cured the breach or refrained from the conduct, as
may be applicable, within ten (10) days following receipt of the notice from the
non-breaching party, or (ii) the breaching party does not begin within ten (10)
days following receipt of the notice to pursue with reasonable diligence a
method of cure or begin to take steps toward ceasing the conduct where the
breach or conduct is such that it requires more than ten (10) days to cure or to
cease, as may be applicable, then the non-breaching party may seek to compel
performance by the breaching party in accordance with the provisions of
paragraph (b), below.  If, upon receiving a notice contemplated by this
paragraph (a), a breaching party believes that a breach has not occurred or that
the conduct specified in the notice does not constitute a breach of the
provisions of this Agreement, but the breaching party nonetheless cures the
alleged breach or refrains from the conduct within ten (10) days following
receipt of such notice, such party may thereafter proceed in accordance with the
provisions of paragraph (b), below, to seek a





36




determination of whether a breach occurred or whether the specified conduct
constituted a breach of the provisions of this Agreement.

(b)

Because a breach of the provisions of this Agreement could not adequately be
compensated by money damages, any party shall be entitled, following
notification in accordance with the provisions of paragraph (a), above, to an
injunction restraining such breach or threatened breach and to specific
performance of any provision of this Agreement and, in either case, no bond or
other security shall be required in connection therewith, and the parties hereby
consent to the issuance of such injunction and to the ordering of specific
performance.  Further, in the event any party refrains from the conduct of any
activity alleged in a notice received pursuant to paragraph (a), above, to
constitute a breach of the provisions of this Agreement, such party may
thereafter proceed promptly to bring an action in a court of competent
jurisdiction located in Milwaukee County, Wisconsin, for an expedited judicial
determination as to whether the conduct specified constitutes a breach of the
provisions of this Agreement and, upon a determination that the conduct does not
constitute a breach, such party may promptly thereafter recommence such conduct.

11.16

Exhibits.  The Exhibits attached hereto are intended to be an integral part of
this Agreement and are incorporated into the Agreement by reference for all
purposes.

11.17

Integration and Entire Agreement.  This Agreement (including the Exhibits) and
the ancillary documents entered into in connection herewith are intended by the
parties as a complete statement of the entire agreement and understanding of the
parties with respect to the subject matter hereof and all matters between the
parties related to the subject matter herein and therein set forth.  This
Agreement may only be amended or modified by a written agreement between
SkyWest, on the one hand, and Midwest, on the other, which specifically
references this Agreement and expressly provides for such amendment.

11.18

Relationship of Parties.  Nothing in this Agreement shall be interpreted or
construed as establishing between the parties a partnership, joint venture or
other similar arrangement.





37




IN WITNESS WHEREOF, Midwest and SkyWest have executed this Agreement on the day,
month and year set forth above.

SKYWEST AIRLINES, INC.

MIDWEST AIRLINES, INC.


By:

/s/ Bradford R. Rich                               

By:

/s/ Curtis E. Sawyer                              

Bradford R. Rich, Executive Vice

Curtis E. Sawyer, Senior Vice

President, Chief Financial Officer and

President and Chief Financial Officer

Treasurer





38







EXHIBIT 5.02(c)(i)

Provisional Payments

 

April 2007

May 2007

June 2007

July 2007

August 2007

September 2007

October 2007 and each month thereafter

Provisional Block Hour Payment

$[*]

$[*]

$[*]

$[*]

$[*]

$[*]

$[*]

Provisional Cycle Payment

$[*]

$[*]

$[*]

$[*]

$[*]

$[*]

$[*]

Provisional Fixed Cost Payment

$[*]

$[*]

$[*]

$[*]

$[*]

$[*]

$[*]
















EXHIBIT 5.03(a)

Block Hour Cost Elements

Block Hour Cost Element

2007 Block Hour Rate

[*]

$[*]

[*]

$[*]

[*]

$[*]

[*]

$[*]
















EXHIBIT 5.03(b)

Cycle Cost Elements

Cycle Cost Element

2007 Cycle Rate

[*]

$[*]

[*]

$[*]
















EXHIBIT 5.04

Fixed Cost Elements

Fixed Cost Element

2007 Fixed Cost Rate

[*]

$[*]

[*]

$[*]

[*]

$[*]

[*]

$[*]

[*]

$[*]

[*]

$[*]
















EXHIBIT 5.06

Pass-Through Expenses

[*]













EXHIBIT 11.09

Key Employee Job Titles

Midwest

Sky West

[*]

[*]

 

 

 

 

 

 

 

 

 











